Hill, J.
This was a horse-swap ease, and the action was based’ upon the failure of warranty of title. The motion for a new trial, filed by the defendant, was upon the general grounds. While the evidence was highly conflicting, there was some evidence -to support the verdict for the plaintiff:; and the judgment refusing to grant a new trial is therefore affirmed.

Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.
Complaint; from Carroll superior court •— Judge Terrell. December 23, 1921.
Boykin & Boykin, for plaintiff in error.
Smith & Smith, contra.